DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 3/29/2022. As directed by the amendment, claims 1, 4 and 7-8 were amended, claims 5-6 were cancelled, and new claims 9-10 were added. Thus, claims 1, 4 and 7-10 are presently pending in this application
Claims 1, 4 and 7-10 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Jae Youn Kim on 4/5/2022. 

The application has been amended as follows:

In Claim 1, lines 34-35, the limitation “enter without hindrance so” has been changed to --enter so--.

In claim 8, line 3, the limitation “the actuator hanging member is” has been changed to --the pair of actuator hanging members are--. 

In claim 8, line 4, the limitation “the actuator hanging member” has been changed to --the pair of actuator hanging members--.

In claim 9, line 2, the limitation “the actuator hanging member is” has been changed to --the pair of actuator hanging members are--. 

In claim 9, line 3, the limitation “the actuator hanging member” has been changed to --the pair of actuator hanging members--. 

In claim 10, line 2, the limitation “the actuator hanging member is” has been changed to --the pair of actuator hanging members are--. 

In claim 10, line 3, the limitation “the actuator hanging member” has been changed to --the pair of actuator hanging members--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lee (WO 2016/186270) and (2012/0253242) do not specifically disclose the claimed apparatus as presented in the claims 1, 4, and 7-10. 
Lee ‘270 discloses a seating-type gait rehabilitation robot (entire device shown in fig. 2) comprising: a weight supporter (1 comprising 20, 5, 140, 130, 14a, 19, 14b, 150, 6, and 7, see figs. 2-3, page 8, lines 319-330 of the English translation) comprising an elevator (245, 250, 246, 250, 5, 19, figs. 3 and 13, see page 14, lines 561-573) connected to a vertical supporter (50, see fig. 3, page 8, lines 328-331 and page 14, lines 544-553) and moving up and down, and a seat (7, 6, 140, and 150, fig. 13, see page 14, lines 544-553) connected to the elevator (see figs. 3 and 13), a walk actuator (223, 233, 222 for the left foot and right foot, see fig. 5, see page 8, lines 309-318) comprising a pair of footrests (233, fig. 5) on which a trainee puts left and right foots to undergo gait training (see fig. 2), a footrest supporter (223, fig. 2) to which the footrest is connected (see fig. 5), and a footrest actuator (221, 231, 211, 216, 212, 215, 213, 40, 41, 214, 21, 24, see fig. 5, see page 10, lines 379-415, page 11, lines 416-443) configured to actuate the footrest and the footrest supporter (see fig. 5, see English translation), wherein the footrest actuator comprises a translatory actuator (211, 216, 215, 214, and structural support 213 that connects 223 to 40/216 and 214, see fig. 5), the translatory actuator comprising a transfer mechanism (structural support 213 that connects 223 to 40/216 and 216, 214, fig. 5, page 10, lines 375-411) to which the footrest supporter is connected so that the footrest actuator can make translatory movement of the footrest supporter, and a transfer actuator (211, fig. 5, page 10, lines 379-381) configured to apply an actuating force to the transfer mechanism, wherein the footrest supporter comprises a first end connected to the transfer mechanism (end of 223 connected to plate 213 is the first end, see fig. 5) and a second end to be mounted with the footrest (end of 223 connected to 233 is the second end, see fig. 5), and a coupling portion (portion shown in the annotated-Lee ‘270 fig. 5 in the non-final rejection, which connects 223 and 213, and that portion is between the footrest supporter 223 and transfer mechanism (structural support 213 that connects 223 to 40/216 and 216, 214, fig. 5)) between the footrest supporter and the transfer mechanism is placed inside the entry space so that the footrest can be disposed toward an entrance of an entry space (space within walls 15 where the footrest supporter 223 are located) formed between the left and right walls (see fig. 2, there is a left and right footrest which are formed between a left and right lateral wall members (15 on left and right, see fig. 2-3), see page 4, lines 148-152).
Lee ‘242 teaches a gait rehabilitation robot (see entire device in figs. 1 and 19, abstract, lines 1-17) comprising a footrest supporter (164, 17, 173, 171, 22, fig. 1, paragraphs 0036-0041), a footrest actuator (182, 184, see the annotated-Lee ‘242 fig. 1 in the non-final rejection, the footrest actuator would include a shaft connected to a motor, the slider, the vertical base, the horizontal base, the railings, and the support wall for the railings) comprises a translatory actuator (the translatory actuator would include the vertical base, slider, railings, support wall for railings, and horizontal wall, see the annotated-Lee ‘242 fig. 1 in the non-final rejection), the translatory actuator comprising a transfer mechanism (slider, vertical base, and horizontal wall, and railings, see the annotated-Lee ‘242 in the non-final rejection) to which the footrest supporter is connected so that the footrest actuator can make translatory movement of the footrest supporter (see paragraphs 0044-0046, Lee ‘242 discloses a lateral movement device in conjunction with the vertical movement device 183 would provide a gait rehabilitation machine that is actively controlled, and from the drawings of Lee, there would be motor to drive the shaft to allow the footrest to move in translatory movement), and a transfer actuator (motor and shaft, see fig. 6, from the figure and disclosure of paragraphs 0044-0046 and the entire disclosure, there would be a motor to drive the shaft, and one ordinary skill in the art, when viewing fig. 6 can see that there is a motor driving the shaft) configured to apply an actuating force to the transfer mechanism (see paragraphs 0044-0046 and figs. 1-21), an actuator hanging member (see the annotated-Lee ‘242 fig. 1 in the non-final rejection, the actuator hanging member is the wall supporting the supper wall for the railings) configured to hang and support the transfer mechanism (see the annotated-Lee ‘242 fig. 1 in the non-final rejection), wherein the transfer mechanism comprises a guide rail installed as hung in a translatory direction (see the annotated-Lee ‘242 fig. 1 in the non-final rejection), a slider (see the slider having a notch that is receiving the railings, see the annotated-Lee ‘242 fig. 1 in the non-final rejection) connected to the guide rail, and a transfer base (transfer base is the vertical base and the horizontal base, see the annotated-Lee ‘242 fig. 1 in the non-final rejection) on which the slider and the footrest supporter are installed (see the annotated-Lee ‘242 fig. 1 in the non-final rejection), the actuator hanging member comprises a lateral wall to which the guide rail is coupled, wherein the guide rail comprises a plurality of guide rails coupled to an inner side of the lateral wall (see the annotated-Lee ‘242 fig. 1 in the non-final rejection, as shown, the actuator hanging member comprises a lateral wall which the guide rails are coupled to, and there are a plurality of guide rails coupled to an inner side of the lateral wall, wherein the railings are spaced apart up and down from each other) as spaced apart up and down from each other, the transfer base comprises a vertical base to which the slider is coupled, and a horizontal base disposed substantially perpendicularly to a lower portion of the vertical base (see the annotated-Lee ‘242 fig. 1 in the non-final rejection).
However, both Lee ‘270 and Lee ‘242 fail to disclose the combination of the gait rehabilitation robot comprising a pair of walk actuators disposed at opposite sides with respect to the weight supporter with an interval therebetween for gait training of a trainee, each of the pair of the walk actuators comprising a footrest, the footrest actuator comprises a support rotation actuator configured to perform rotational movement of the footrest supporter, a pair of actuator hanging members disposed at opposite sides with respect to the weight supporter with an interval therebetween to form lateral walls to hand and support the transfer mechanism, the transfer mechanism comprises a plurality of guide rails coupled to an inner side of the respective lateral wall to be spaced apart up and down from each other and extending in a translator direction, a slider connected to the plurality of guide rails and configured to move by the actuating force applied from the transfer actuator, wherein the transfer base comprises a vertical base to which the slider is coupled, and a horizontal base disposed perpendicularly to a lower portion of the vertical base, the footrest supporter being rotatably coupled to the supporter rotation actuator disposed on the horizontal base. Therefore, to modify Lee ‘270 and Lee ‘242 to arrive at the claimed invention would be base upon improper hindsight reasoning. 
Therefore, claims 1, 4, and 7-10 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Park (2010/0268129) is cited to show a gait rehabilitation device comprising actuating footrest. 
Hesse (WO 2010/136160) is cited to show a rehabilitation device comprising actuating footrest. 
Jones (7,887,464) is cited to show a rehabilitation device comprising actuating footrest. 
Dinon (2012/0004581) is cited to show a robot rehabilitation device. 
Kwon (2018/0104542) is cited to show a gait rehabilitation control system comprising actuating footrest. 
Lee (2018/0071580) is cited to show a lower extremity gait rehabilitation training system.
Hong (2018/0161220) is cited to show an aid robot for transporting comprising a seat. 
Corne (WO 2018/192861) is cited to show a gait training unit comprising a plurality of actuating footrests. 
Benda (2020/0078251) is cited to show a gait training device comprising a plurality of actuating footrests. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785